Citation Nr: 1119371	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-49 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to a rating in excess of 10 percent for medial plantar nerve lesion and tarsal tunnel syndrome of the left lower extremity.

3.  Entitlement to a compensable rating for a gunshot wound scar of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2008 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

A review of the record reveals that the Veteran was denied service connection for a gastrointestinal disorder, referred to as an ulcer, in a February 1995 rating decision.  As the record reflects that the Veteran is currently seeking service connection for the same symptomatology as was sought in 1995, and as the record reflects that the Veteran failed to perfect a timely appeal of the denial of his 1995 claim, the Board has accordingly rephrased the Veteran's service connection claim as a claim to reopen.


FINDINGS OF FACT

1.  In a rating decision issued in February 1995, the RO denied service connection for a gastrointestinal disorder, referred to as an ulcer.  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  The evidence submitted since February 1995 is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's residual nerve impairment resulting from his left foot gunshot wound, diagnosed as medial plantar nerve lesion and tarsal tunnel syndrome, is not productive of severe incomplete paralysis of the anterior tibial (deep peroneal) nerve.

4.  The Veteran's left foot gunshot wound scar has been assessed as stable and painful on examination.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, initially claimed as an ulcer and currently diagnosed as gastroesophageal reflux disease (GERD), is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The criteria for a disability rating in excess of 10 percent for a medial plantar nerve lesion and tarsal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8523 (2010).

3.  The criteria for a 10 disability rating for a left foot gunshot wound scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

With regard to the Veteran's claim to reopen his previously denied service connection claim for a gastrointestinal disorder, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

With regard to the Veteran's increased rating claims, letters issued in September and October 2008 and an October 2009 statement of the case specifically outlined the rating criteria relevant to the Veteran's increased rating claims.  The Veteran's claims were subsequently readjudicated, as reflected by an October 2010 supplemental statement of the case, and the Veteran has been represented by a Service Organization throughout the claims process.  Accordingly, the Board finds that any errors with regard to the content or the timing of the notice have been rendered harmless.

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issues on appeal has been obtained.  The Veteran's VA treatment records and service treatment records, which are relevant to the history of the Veteran's left foot gunshot wound residuals, have been obtained, as well as the private treatment records identified by the Veteran as relevant.  Additionally, VA attempted to obtain the Veteran's reported Social Security Administration (SSA) records, but the SSA replied that the records could not be located.  The Veteran was subsequently informed of their unavailability in a January 2010 letter.  The Veteran was also afforded relevant VA examinations during the pendency of the instant appeal, and the Board finds that these examinations are sufficient for rating purposes as they adequately address evidence relevant to the rating criteria.  The Veteran also testified at a hearing at a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


Claim to Reopen

In a February 1995 rating decision, the Veteran's service connection claim for a gastrointestinal disorder, referred to as an ulcer, was denied, and the Veteran did not perfect an appeal the denial.  Thus, the decision became final.  In July 2007, the Veteran sought to reopen his claim, seeking service connection for acid reflux disease.  His request was denied by the RO in a January 2008 rating decision, and his disagreement with that denial gave rise to the present appeal.
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The February 1995 rating decision reflects that the Veteran's service connection claim was initially denied because the evidence of record failed to reflect any evidence of current stomach pathology, as the Veteran had failed to report to a scheduled VA examination.  The evidence added to the record since the issuance of the February 1995 rating decision includes VA and private treatment records reflecting current diagnoses of GERD.  This evidence is new as it was not of record at the time of the last final disallowance of the claim, and the Board also finds it to be material, as it reflects evidence of current stomach pathology and therefore relates to the reason the Veteran's claim was initially denied.  As such, the newly submitted evidence raises a reasonable probability of substantiating the Veteran's claims and therefore serves as a basis for reopening the claim.  

However, as outlined in the remand portion of the decision below, the Board finds that further development is warranted before the reopened claim may be adjudicated on its merits.

Increased Rating Claims

The Veteran is service-connected for the residuals of a left foot gunshot wound that he incurred during service.  The Veteran has received separate evaluations for his scar (rated as noncompensably disabling) and the residual nerve impairment (rated as 10 percent disabling) resulting from his in-service gunshot wound.  The Veteran contends that due to the pain and functional impairment from his gunshot wound residuals, he is entitled to increased ratings.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residual nerve impairment has been rated pursuant to Diagnostic Code 8523, which provides criteria for rating incomplete and complete paralysis of the anterior tibial, or deep peroneal, nerve.  Pursuant to this rating criteria, a 10 percent rating is assigned based on evidence of moderate incomplete paralysis of the deep peroneal nerve; a 20 percent rating is assigned based on evidence of severe incomplete paralysis of the deep peroneal nerve; and a 30 percent rating is assigned based on evidence of complete paralysis of the deep peroneal nerve evidenced by loss of dorsal foot flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8523 (2010).  The normal range of motion for the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71 Plate II.

With regard to the Veteran's left foot scar increased rating claim, pursuant to the rating criteria in effect at the time the Veteran filed his claim, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).    

The Board notes that the Diagnostic Codes applicable to scars were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

The relevant evidence of record includes VA examination reports, private treatment records, and the Veteran's submitted statements and hearing testimony.

The Veteran was afforded a VA foot examination in March 2007, during which he reported that he had received no further treatment for his gunshot wound residuals after his initial treatment in service, and that his injury did not impact his ability to complete any activities of daily living or to perform his employment duties, which requires prolonged standing.  

On physical examination, the examiner noted that the Veteran had no difficulty donning or doffing his shoes or performing heel/toe walking and that he demonstrated no functional limitation when standing or walking.  The Veteran was noted to have a well-healed, round, hyperpigmented, half-inch, smooth, flat, stable scar, with no adherence to underlying tissue.  The examiner further stated that the texture of the scar was similar to that of the surrounding skin and that the scar had not produced any limitation of motion, but that the Veteran reported mild pain an examination of the scar.  The Veteran demonstrated left ankle dorsiflexion of 2 degrees and plantarflexion of 10 degrees.  The examiner noted that the Veteran's ranges of motion were not further limited by repetitive motion.  After examining x-rays of the Veteran's left foot that revealed multiple metal fragments but failed to reveal any degenerative changes, the examiner diagnosed the Veteran with status-post gunshot wound to the left foot, without evidence of arthritis on x-ray, and a stable scar.

A July 2008 private orthopedic treatment record reflects the Veteran's report of recently experiencing increased foot pain and a finding that the Veteran had tenderness to palpation along his deep peroneal nerve and a positive Tinel's sign over this area.  X-rays taken at this time revealed shrapnel medial to the first metatarsal.  The physician recommended that the Veteran's condition be treated with orthotics, physical therapy, and a topical pain reliever.  A subsequent August 2008 private orthopedic treatment record from this same treatment provider reflects the Veteran's report of dysthesia and hypersensitivity to light touch around his foot; accordingly, this physician referred the Veteran to a physician specializing in pain management.  An August 2008 pain management private treatment record reflects that the Veteran was noted to exhibit a slight limp due to his left foot pain and that he had some very mild brawny edema of the left foot.  Additionally, the Veteran evidenced dysthesia to light touch and allodynia and numbness over the medial aspect of the foot.  The treating physician assessed the Veteran's condition as left foot and ankle pain status post gunshot wound, with possible deep peroneal nerve palsy distally and a complex regional pain syndrome status post gunshot wound.  The physician administered a spinal block injection and instructed the Veteran to use a TENS unit.  A September 2008 treatment record from this same pain management provider reflects the Veteran's report of experiencing some pain relief after his injection, and the physician noted the same diagnosis.  A September 2008 treatment record from the Veteran's private orthopedist reflects the Veteran's report that the injection provided four days of pain relief, after which his pain returned.  

An October 2008 private orthopedic treatment record reflects a diagnosis of left reflex sympathetic dystrophy and posterior and anterior tibialis tendonitis, with physical therapy and pain management recommended to treat his condition.  An October 2008 private treatment from another orthopedist reflects the Veteran's report of experiencing increased left foot pain in the two to three years prior to the time of this treatment, with increased pain on ambulation, as well as numbness and tingling in the dorsum of his foot.  On examination, the Veteran demonstrated hypomnesia of the dorsum of the foot and slight loss of left foot and ankle range of motion due to pain.  The physician also noted a small, benign appearing gunshot wound entrance scar.  The orthopedist advised that the Veteran was not a candidate for surgery due to the diffuse nature of his left foot pain.

The Veteran underwent a VA feet examination in December 2008, during which he reported that he experiences constant, throbbing left foot pain that increases with prolonged periods of standing.  On physical examination, the examiner stated that the Veteran reported pain and withdrew his foot with light palpation, refusing any further physical examination.  The examiner noted that the Veteran walked with a marked antalgic gait, placed no weight on his left foot when standing, but was able to fully plantar flex and dorsiflex his left foot while standing when using upper extremity support.  The examiner noted that x-rays of the Veteran's foot revealed multiple metallic fragments but no joint space narrowing.

The Veteran was afforded a VA neurological disorders examination in January 2009 to assess the nerve impairment related to his service-connected left foot gunshot wound residuals.  The Veteran reported that he experiences constant left foot pain that limits his ability to walk more than 100 yards.  The Veteran further reported that while he has missed work in order to attend medical appointments, he has not missed any work due to foot pain.  On physical examination, the Veteran was noted to demonstrate a very antalgic gait, with a reported inability to heel/toe walk.  The Veteran also reported marked hyperpathia and allodynia to pin prick and soft touch, with a reflex examination noted to range from 1+ to 2+, although the examiner noted that the Veteran refused to allow the examiner to test his Achilles tendon reflex after the first attempt.  In conclusion, the examiner assessed the Veteran with a medial plantar lesion secondary to a gunshot wound, with a related tarsal tunnel syndrome and complex regional pain syndrome.  The examiner stated that the Veteran had incomplete sensory loss in the distribution of the nerve, but neuropathic pain changes covering much of the lower leg and foot.

The Veteran was afforded another VA foot examination in March 2009, during which he reported that his left foot pain had not increased since his 2008 VA foot examination, and that his flare-ups of foot pain had decreased from daily to three per week, as he had ceased working after being advised to do so by one of his treating physicians.  On physical examination, the examiner noted no evidence of swelling, but stated that the Veteran reported tenderness on palpation of the entire foot.  The examiner noted that the Veteran had no left toe deformities or unusual left shoe wear, but that the Veteran had minimal active range of left foot motion and grimaced throughout.  The Veteran also refused to allow the examiner to conduct any passive range of motion testing or conduct any stability testing due to his reported left foot pain.  The Veteran stood with all of his weight on his right leg and walked slowly, leaning excessively on his cane.  The examiner stated that as the Veteran's x-rays failed to reveal that his retained metallic fragments involved any of the foot joints, the Veteran's limitation of left foot motion was entirely related to pain stemming from his nerve lesion caused by irritation of the retained metallic fragments.

The Veteran was afforded another VA neurological disorders examination in March 2009, during which he reported that his left foot complaints had remained unchanged since his earlier 2009 VA neurological disorders examination.  The examiner noted that the Veteran continued to have a very antalgic gait and that he made a "great show" of placing his right foot but seemed to position his left foot with much less difficulty.  The Veteran reported that he could not heel or toe raise, but the examiner noted that the Veteran's motor strength was at least 4 of 5, although it was difficult to assess due to the Veteran's reported pain, and his reflexes were assessed as normal.  The Veteran also demonstrated decreased temperature sensation over the medial insole, calf, and thigh.  The examiner stated that the Veteran's sensory loss had spread far beyond the territory of the peripheral nerve lesion and that given the Veteran's history of back injections, the examiner suspected that the Veteran's symptoms may be related to lumbar root disease rather than his gunshot wound residuals.  The examiner further stated that the Veteran may have sensory loss of his medial arch and neuropathic pain related to his gunshot wound residuals, but that a diagnosis of complex regional pain syndrome was unlikely.  The examiner further indicated that a three phase bone scan would be beneficial to determine if there is any objective evidence supporting such a diagnosis.  (There is no indication that such a bone scan was ever conducted.)

The Veteran was also afforded a VA scars examination in March 2009, during which the Veteran's gunshot wound scar was assessed as one centimeter in diameter, round, hypopigmented, well-healed, smooth, flat, and stable.  The examiner noted that the scar did not adhere to the Veteran's underlying skin or cause any limitation of motion and that its appearance was consistent with the surrounding skin.  However, the Veteran reported experiencing mild pain on physical examination of the scar.

During his February 2011 Board hearing, the Veteran testified that his left foot gunshot wound scar is tender and that he experiences left foot tingling, numbness, and severe pain.  The Veteran further testified that his left foot gunshot wound residuals have also caused functional impairment, as he cannot walk or stand for prolonged periods.  The Veteran also testified that he was employed at the time of the hearing, stating that he could not use his pain medications while working and that he had not presented his employer with a letter from his physician outlining his functional limitations due to his left foot pain because he feared it might result in his employer terminating his employment.

Turning first to the Veteran's increased rating claim with regard to his gunshot wound scar, the Board notes that the Veteran's scar has not been assessed as deep, unstable, causing any limitation of motion, or covering an area of 144 square inches or greater.  However, the Veteran's scar has routinely been assessed as superficial and painful on examination, as reflected in his 2007 and 2009 VA examinations, thereby entitling him to a 10 percent disability rating pursuant to Diagnostic Code 7804.  Therefore, the Veteran's appeal of this increased rating claim is granted, and a 10 percent rating is assigned.

Turning next to the Veteran's increased rating claim regarding his residual nerve impairment resulting from his left foot gunshot wound, the evidence of record reflects that the Veteran experiences pain and sensory disturbances as the result of a nerve lesion caused by his retained metallic fragments and that it is the Veteran's pain, and not any orthopedic impairment, that causes his antalgic gait and limitation of foot movement and ankle flexion.  The Veteran's current 10 percent rating has been assigned based on evidence of moderate incomplete paralysis of the deep peroneal nerve.  As outlined above, a 20 percent rating may be assigned based on evidence of severe incomplete paralysis of the deep peroneal nerve, and a 30 percent rating is assigned based on evidence of complete paralysis of the deep peroneal nerve evidenced by loss of dorsal foot flexion.  The Board notes that the January 2009 VA neurological disorders examiner specifically found the Veteran to have incomplete sensory loss in the distribution of his affected nerve, and while limited, the Veteran has consistently demonstrated at least some dorsiflexion of the left foot and ankle, thereby indicating that his nerve impairment is correctly characterized as incomplete.  

Moreover, while the Veteran's residual left foot disorder is obviously painful, there is some indication that his reported left foot symptoms may not be entirely attributable to his residual nerve impairment, as the March 2009 VA neurological disorders examiner stated that his symptoms far exceed the area that would be affected by his impaired nerve.  Furthermore, there is also some indication that the Veteran may be exaggerating the symptoms of his residual impairment, as the March 2009 VA neurological disorders examiner noted that the Veteran made a "great show" of placing his right foot when walking, but placed his left foot with less difficulty, suggesting a disingenuous element to the presentation.  Furthermore, while the record indicates that the Veteran does indeed have neuropathic pain related to his gunshot wound residuals, he has been noted to have full motor strength and present reflexes, although some of the testing  was limited by the Veteran's refusal to allow full examinations of his foot.  Thus, considering the evidence as a whole, the Board finds that the Veteran's residual nerve impairment is accurately characterized as moderate incomplete paralysis of the deep peroneal nerve.  Therefore, the Veteran's appeal of this increased rating claim is denied.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating these claims, and the Veteran's contentions and reported left foot symptomatology have been outlined and incorporated into the analysis above.   The Board further acknowledges that the Veteran is competent to report his left foot symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Veteran's report of experiencing pain on physical examination of his left foot scar, which has remained consistent throughout the rating period and is therefore deemed credible, has served as a basis for awarding his left foot scar increased rating.   But see Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  However, with regard to the Veteran's residual nerve impairment increased rating claim, the Board has found that when considering the evidence of record as a whole, including the indications that the Veteran's reported left foot pain may either be attributable to another etiology or an exaggeration of his symptoms, as well as the clinical evidence of record reflecting that the Veteran has retained dorsiflexion of his left foot and has been noted to have full motor strength and present foot reflexes, the Board finds that Veteran's reported left foot symptomatology is not sufficient to allow the award of an increased rating.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's left foot gunshot wound residuals increased rating claims.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to show that the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for a gastrointestinal disorder, currently diagnosed as GERD, is reopened.
 
A 10 percent rating for the Veteran's left foot gunshot wound scar is granted.

A rating in excess of 10 percent for the left foot gunshot wound residual nerve impairment is denied.


REMAND

After reviewing all of the evidence of record, the Board determines that further evidentiary development is warranted before the Veteran's reopened service connection claim for a gastrointestinal disorder, currently diagnosed as GERD, may be adjudicated on its merits.

During his Board hearing, the Veteran testified that he experienced and received treatment for the symptoms of his currently-diagnosed GERD during service, and that he also sought VA treatment for the symptoms of his currently-diagnosed GERD soon after his discharge from service.  The Veteran testified that when he sought VA treatment after his discharge from service, he was diagnosed with acid reflux disease (or GERD) after an upper-GI series was conducted to rule out the presence of an ulcer.  The Veteran stated that he self-medicated his GERD with over-the-counter antacid medications for a period of time after service, but that he eventually sought treatment from a private physician who diagnosed him with GERD.  

The Veteran's service treatment records reflect that in July 1991, the Veteran sought treatment for vomiting without diarrhea.  In March 1994, the Veteran reported that he had been experiencing epigastric pain for two months prior to the time of treatment, and the Veteran was assessed with gastritis and prescribed an antacid.  The Veteran's March 1994 medical history report also reflects his affirmation of having experienced stomach trouble and his report that he was taking an antacid to treat his gastritis; however, no gastrointestinal abnormalities were noted on his March 1994 separation examination.

The post-service evidence of record reflects that the Veteran sought service connection for an ulcer in July 1994, and that while the Veteran failed to appear for his VA examination scheduled in November 1994, he did appear for his related upper GI series in December 1994.  The GI series was interpreted to reveal normal results, with no evidence of an ulcer or gastroesophageal reflux demonstrated.

The Veteran's recent VA and private treatment records reflect a current diagnosis of GERD.  Thus, the evidence of record reflects in-service treatment for a gastritis, for which the Veteran was prescribed an antacid, no evidence of gastroesophageal reflux in a 1994 upper GI series, and a current diagnosis of GERD.  Thus, the evidence of record is insufficient to render a decision and that a VA examination and medical opinion should be obtained to address whether the onset of the Veteran's currently-diagnosed gastrointestinal disorder, GERD, was in service.

Furthermore, the Veteran's Board hearing testimony seems to indicate that he has received treatment from his private primary care physician for his GERD.  However, the only private treatment of record is largely orthopedic in nature and relates to the Veteran's treatment for his left foot gunshot wound residuals.  As such, the Board finds that the Veteran should be contacted and asked to complete a release form with the names, addresses, and dates of treatment by his post-service GERD treatment providers so that VA may attempt to obtain these records. 

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from April 1994 to October 2009 and from August 2010 to the present.

2.  Contact the Veteran and request that he complete a release form (or forms) with the names, addresses, and dates of treatment by his post-service GERD treatment providers so that VA may attempt to obtain these records.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology and onset of any currently-diagnosed gastrointestinal disorder and its potential relationship to service.

The claims file should be reviewed by the examiner, including the Veteran's service treatment records reflecting his 1991 and 1994 treatment for gastrointestinal complaints, his separation medical history report in which he affirms a history of stomach trouble, his separation physical medical examination noting no gastrointestinal abnormalities, his 1994 VA upper GI series report, and his post-service treatment records reflecting treatment for a gastrointestinal disorder.  After conducting a physical examination of  the Veteran, the examiner is asked to opine whether it is at least as likely as not that any currently diagnosed gastrointestinal disorder had its onset in or is otherwise related to service.  

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

3.  Thereafter, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


